Citation Nr: 0207319	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-03 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981, and periods of active duty for training and inactive 
duty for training from October 1981 to the present.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that denied 
the veteran's claim.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and developed.

2.  There is no showing of low back disability during the 
veteran's period of active duty.  

2.  While presumably serving on a period of active duty for 
training or inactive duty for training in 1994, the veteran 
injured his lower back.

3.  There is no showing of current chronic low back 
disability related to any period of service, including any 
active duty for training or inactive duty for training.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has conducted a complete and thorough review of the veteran's 
claims folder.

Here, the Board finds that all pertinent evidence has been 
associated with the claims folder as regards to this claim, 
and further assistance on the part of the VA is not 
warranted.  All available service records have been obtained, 
the veteran has been afforded a VA examination, and the 
veteran has not identified any pertinent medical or other 
records that could be obtained.  In addition, by virtue of 
the rating decision, statement of the case, and supplemental 
statement of the case, the veteran was notified of the 
information necessary to substantiate his claim.  
Accordingly, the Board may proceed with decisions of the 
veteran's claims without prejudice to him.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has satisfied its duty to notify and 
assist in this case and that further remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran does not claim and the record does not reflect 
that the veteran had low back disability during his period of 
active duty.  The record reflects that in June 1994, the 
veteran experienced a stabbing pain in the lumbar spine while 
lifting some weights, and the provisional diagnosis was rule 
out low back injury.  Lumbosacral spine x-rays were 
suggestive of muscle spasm.  

One year later, in July 1995, the veteran underwent a 
retention physical examination.  The spine and other 
musculoskeletal findings were normal.  

The veteran submitted a claim for VA benefits in May 1998.  
He stated that he was suffering from a "back condition" and 
requested service connection.  In conjunction with his claim, 
the veteran underwent a VA Spine Exam in July 1998.  He 
complained of severe low back pain with pain radiating to his 
thoracic area, along with cramps in the inguinal region.  
During the exam, the veteran stated that he had not recently 
seen a doctor or taken medication for back problems.  The 
examiner observed the veteran as having a complete range of 
motion with no restrictions.  The doctor further noted that 
there was no objective evidence of painful motion on all 
movements of the lumbar spine.  There was no objective 
evidence of lumbar paravertebral muscle spasm and no 
objective evidence of weakness of the legs.  There was no 
tenderness to palpation of lumbosacral paravertebral muscles.  
It was concluded that the examination was negative for 
findings or manifestations indicative of a low back 
disability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§ 101(24). 106, 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Additionally, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has held that generally, to 
prove service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-service 
disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence above indicates that the veteran hurt his back 
in June 1994.  While his periods of active duty for training 
and inactive duty for training have not been certified, it 
may be presumed for the purposes of this decision that he was 
performing active duty for training in June 1994.  A service 
physical examination accomplished in 1995, one year after the 
initial complaints of pain, revealed no residual disability.  
A July 1998 VA examination revealed no evidence of a low back 
disability.  The record does not contain medical evidence of 
a current low back disability.  The Board notes that the 
veteran is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
Thus, in absence of evidence demonstrating that the veteran 
has the requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Hence, while the veteran can testify about the pain 
he is suffering or about symptoms he may experience, he may 
not self-diagnose a disability, disease, or disorder.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ."  38 
U.S.C.A. § 1110.  Upon review of the record, the Board finds 
that there is no competent medical evidence of current low 
back disability.  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of a current back 
disorder, the Board concludes that service connection is not 
for application.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

